Smyth, Recorder.
The first and second counts of the indictment charge the defendants with the crime of “ conspiracy,” and the third and fourth counts with the crime of “coercion."
A general demurrer to the indictment has been interposed by Basherter and certain others of the defendants, in which they assign as cause of demurrer:
First. That the indictment does not conform to the requirements of sections 275 and 276 of the Code of Criminal Procedure : and
Second. That more than one crime is charged within the meaning of sections 279 and 284 of said Code.
In respect to the first ground of demurrer, it is sufficient to say that, upon an inspection of the indictment, it clearly appears that the requirements of both sections of the Code have substantially been complied with. The title of the action, the name of the court to which the indictment was presented, the names of the parties are stated, and the facts constituting the crimes or causes of action are plainly and concisely set forth, and it is signed by the district attorney. But even if some of the statutory requirements were omitted, yet if it appeared that it was found in the proper court and action, and that no prejudice to the defendants could ensue by reason of the omissions, the court is bound, under section 284 of the Code of Criminal Procedure, to disregard such omissions. People v. Peck, 2 N.Y. Crim. Rep. 314, affirmed by Court of Appeals, 96 N. Y. 650.
The second objection presented by the demurrer is the objec*325tion. principally relied upon by the learned counsel for the defendants, as being fatal to the indictment
The indictment contains four counts. The two first charge the defendants with the crime of “ conspiracy,” and the remaining two counts each charge them with the crime of “ coercion.” The first of the counts charging conspiracy alleges that the defendants, contriving and intending, by force, threats and intimidation, to prevent and hinder Cavanagh, Sanford & Co., a firm engaged in carrying on and conducting in this city the trade and business of tailors, from using and exercising their lawful trade and calling, unlawfully combined, conspired, confederated and agreed together between and amongst themselves, by force, threats and intimidation, to prevent and hinder Cavanagh, Sanford & Co. from using and exercising their aforesaid lawful trade and calling.
The second count, after averring the employment by Cavanagh, Sanford & Co. of certain journeymen and workmen'in their said trade and calling, who are specifically named, charges the defendants with conspiring, &c., by force to prevent and hinder the said journeymen and workmen from using and exercising their said lawful trades and callings.
In both counts certain overt acts are pleaded, which are substantially the same, alleging that said acts were committed by the defendants in furtherance of the conspiracy charged in each' of said counts.
These overt acts consist generally of assaults, threatening notices, exhortations, persuasions, stratagems and devices, attempts and endeavors to intimidate the workmen, "servants and employees of Cavanagh, Sanford & Co., for the purpose of coercing them against their free will to quit their said employment and to refuse to work for the said Cavanagh, Sanford & Co., and also by threats and intimidation endeavoring to coerce Cavanagh, Sanford & Co. to dismiss and cease to employ their workmen, and attempting by threats, &e., to prevent "persons from trading with them.
The third count charges the defendants with the crime of - “ coercion,” in having attempted the intimidation of Cavanagh, Sanford & Co. by threats, with a view, in so doing, to compel *326them to abstain, from carrying on their said, trade and business; and the fourth count charges them with “ coercion,” in having attempted the intimidation of the employees of Cavanagh, Sanford & Co., and also with having committed violénce and inflicting injuries upon them, with a view to compel said employees to abstain from carrying on their business.
The first two counts for “ conspiracy ” are framed under subdivision 5 of section 168 of the Penal Code, which provides as follows: “ If two or more persons conspire either .... to prevent another from exercising a lawful trade or calling, or doing any other lawful act, by force, threats, intimidation, or by interfering, or threatening to interfere, with tools, implements or property belonging to or used by another, or with the use or employment thereof.... each of them-is guilty of a misdemeanor.”
The two last counts are framed under subdivisions 1 and 3 of section 653 of said Code, which provides as follows: “A person who, with a view to compel another person to do, or abstain from doing, an act, which such other person has a legal right to do, or abstain from doing, wrongfully and unlawfully,
“1. "Uses violence or inflicts injury upon such other person or his family, or a member thereof, or upon his property, or threatens such violence or injury; or, ... .
“3. Uses or attempts the intimidation of such person by threats or force; is guilty of a misdemeanor.”
It,, therefore, clearly appears upon the face of the indictment that two separate and distinct crimes are charged therein.
By section 278 of the Code of Criminal Procedure, it is provided that “the indictment must charge but one crime and in one form, except as in the next section (§ 279) provided.” That section provides that “ the crime may be charged in separate counts to have been committed in different manner or by different means; and where the acts complained ofmsy constitute different crimes such crimes may be charged in separate counts.
A crime is defined to be an act or omission forbidden by law, and punishable, upon conviction, in the manner prescribed by the statute; and a crime is declared to be either a felony or a misdemeanor. Penal Code, §§ 3, 4.
*327It seems, therefore, that “if the acts complained of” in a criminal prosecution constitute a felony and also a misdemeanor, both the felony and the misdemeanor may be joined in the same indictment, provided that they are charged in separate counts. Code Crim. Pro. § 279.
Prior to the Code of Criminal Procedure, it was well settled that separate and distinct misdemeanors might be joined in the same indictment. Polinsky v. People, 73 N. Y. 65, and cases cited; Hawker v. People, 75 Id. 487. It was held that separate and distinct felonies, involving different punishments, might be joined, so long as all the counts related to the same transaction; and that a count for burglary, with intent to commit larceny might properly be united with a count for larceny. Burglary and larceny, rape and assault with intent to commit rape, larceny and receiving stolen goods, assault with intent to kill and simple assault.
There can be no doubt, under the provisions of the Code of Criminal Procedure, and the decisions prior and subsequent to its adoption, of the right to join in the same indictment'separate and distinct crimes, provided they are charged in separate counts, where the acts complained of may constitute different crimes; and it is also well settled that the alleged crime may be charged in separate counts to have been committed by different means. People v. Menken, 3 N. Y. Crim. 233, and cases cited.
It is claimed, by the learned counsel for the defendants, that the crime charged in the first count, viz.: a conspiracy against Cavanagh, Sanford & Co. is not the same crime as the conspiracy charged in the second count, because he claims that the conspiracy therein alleged is one against the workmen of Cavanagh, Sanford & Co. Conceding this to be as it is claimed, it does not follow that there is an improper joinder of these counts. The gist of the “ acts complained of,” in-both the first and second counts, is the conspiracy, and it has been repeatedly determined that it is proper to charge, in separate counts, the doing of the prohibited acts with different intents and as against different parties, provided the alleged criminal acts constitute one and the same transaction; and in this case the people allege the commission by the defendants of a number of illegal acts from *328which a conspiracy may he inferred, and whether these acts were directed against Cavanagh, Sanford & Co., or against their journeymen and employees, is a matter to be determined upon the evidence which may be given upon the trial.
The practice of joining counts charging, as these do, a conspiracy against different persons, seems to be well settled. Thus, in Reg. v. Hibbert (13 Cox's Crim. Cas. 82), which was an indictment for conspiracy to molest and obstruct workmen, with a view to coerce them to quit their employment, and to molest and obstruct employers, with a view to coerce them to alter their mode of business, the indictment contained numerous counts, some charging the defendants with conspiring against the prosecutors who were master cabinet-makers, with a view to coerce them to dismiss and cease to employ divers workmen, and in other counts charging a conspiracy with a view to coerce their workmen to quit their employment. See, also, Regina v. Bauld, 13 Cox's Crim. Cas. 282; Regina v. Bunn, 12 Id. 316; Taylor v. People, 12 Hun, 213.
The remaining question arising on this demurrer, it seems to me, is this: Do the “ acts complained of,” constitute the crimes of conspiracy and coercion charged in the indictment; and from an examination. of the overt acts charged in the first two counts,- I am of opinion that these acts, if established by the evidence to be given on the trial, are amply sufficient to sustain a conviction under the counts charging conspiracy and those charging coercion.
It follows, that j udgment must be given upon the demurrer disallowing it. and that an order to that effect be entered upon the minutes.